Citation Nr: 0031589	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  96-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hip 
conditions. 


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

Procedural history

The veteran served on active duty from April 1972 to June 
1986, and from May 1988 to June 1990.

As will be discussed in greater detail in the body of this 
decision, the veteran's claim of entitlement to service 
connection for bilateral hip conditions was originally denied 
by rating action of February 1988.  That decision became 
final since it was not appealed in a timely manner.

The veteran filed to reopen his claim of entitlement to 
service connection  for hip disability in march 1994.  In a 
March 1995 rating determination, the Department of Veterans 
Affairs (VA) Regional Office (RO) determined that new and 
material evidence with which to reopen the claim of 
entitlement to service connection for bilateral hip 
conditions was not submitted.  The veteran duly appealed that 
decision to the Board of Veterans' Appeals (the Board).  

In an August 1997 decision, the Board determined that new and 
material evidence had been submitted, thereby reopening the 
claim of entitlement to service connection for bilateral hip 
conditions.  See 38 U.S.C.A. § 7105 (West 1991).  Having 
reopened the claim, the Board remanded the case for 
additional evidentiary development.  The requested 
development was accomplished, and in January 1999 the RO 
denied the veteran's claim on the basis that it was not well 
grounded.  The veteran's VA claims folder was returned to the 
Board.

Other issues

A review of the record shows that the veteran has raised 
various other claims.  For reasons explained immediately 
below, none of these claims are appropriate for appellate 
review by the Board at this time. 

In its January 1999 rating action, the RO addressed several 
issues which had been raised by the veteran, including: 
whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for hypertension; 
whether a claim of entitlement to service connection for a 
disability of the cervical spine was well grounded; and 
whether a claim of entitlement to service connection for a 
disability of the thoracic spine was well grounded.   In 
March 1999, the veteran filed a Notice of Disagreement as to 
these issues.  A Statement of the Case was issued in May 
1999.  A substantive appeal was filed as to those issues in 
April 2000.

In correspondence from the RO dated in June 2000, the veteran 
was notified that the appeal which was filed in April 2000 
was not timely.  The RO explained to the veteran that an 
appeal must be filed within a year from the date that he 
received notification of the denial of the claims, which in 
this case was January 22, 1999.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  The veteran has not subsequently 
expressed disagreement with the RO's conclusion.  To the 
Board's knowledge he has not made any further communication 
to VA as to those three issues.  Accordingly, in the absence 
of a timely filed substantive appeal and there being no 
indication that the veteran wishes to further pursue the 
matter, the Board will address these issues no further.

However, the Board also wishes to point out that there has 
been a significant change in the law which may affect the 
claims of entitlement to service connection for disabilities 
of the cervical and thoracic spine which were denied in the 
January 1999 rating action.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to claims, the denial of 
which became final during the period beginning on July 14, 
1999 (the date of the Morton decision) and ending on November 
9, 2000 (the date of the enactment of the of the Veterans 
Claims Assistance Act of 2000).  In this case, the denial of 
the claims of entitlement to service connection for 
disabilities of the cervical and lumbar spine, which were 
determined to be not well grounded in January 1999 rating 
action, did not become final until January 2000.  In such 
cases, the Secretary of Veterans Affairs shall, upon the 
request of the claimant or on the Secretary's own motion, 
order the claim readjudicated under Chapter 51. . . as if the 
denial had not been made.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  The veteran is advised that he may request de novo 
readjudication of these two claims pursuant to the new law.

A claim of entitlement to service connection for bilateral 
elbow disabilities was raised by the veteran in November 
1998.  In a rating action in October 2000, the RO found that 
that new and material evidence had not been submitted with 
which to reopen the claim of entitlement to service 
connection for bilateral elbow disabilities, which had been 
denied in a final February 1988 rating action.  To the 
Board's knowledge, the issue of whether new and material 
evidence sufficient to reopen  the claim of entitlement to 
service connection for bilateral elbow disabilities has not 
been appealed and will not be addressed further. 

In July 1999, the veteran requested increased evaluations for 
his bilateral knee disabilities as well as for his disability 
of the lumbar spine.  By rating action of September 2000, the 
RO granted an increased evaluation of 20 percent for the 
veteran's disability of the lumbar spine and denied an 
evaluation in excess of 10 percent for his right and left 
knees disabilities.  To the Board's knowledge, the veteran 
has not expressed disagreement with the assigned disability 
ratings.  These issues, too, are not currently before the 
Board.

REMAND

The veteran is seeking entitlement to service connection for 
bilateral hip conditions.
The procedural history of this case has been set out above.

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

In regard to this duty, the Board believes that this case has 
been developed to the extent necessary and that there is now 
ample evidence on which to decide the veteran's claim.  As 
discussed in the Introduction, the Board remanded this case 
in August 1997 so that additional evidentiary development 
could be accomplished, to include scheduling the veteran for 
a VA orthopedic examination, after which the examiner was to 
render an opinion concerning the nature, extent and etiology 
of the veteran's bilateral hip complaints, as well as the 
relationship between such hip complaints and the veteran's 
service-connected lumbar spine disability.  The requested 
examination was completed in December 1997.  There is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim, and neither the veteran nor his representative have 
pointed to any such missing records.  

However, as was indicated in the Introduction, the concept of 
well-grounded claims was eliminated by the Veterans Claims 
Assistance Act of 2000.  In its January 1999 rating decision, 
the RO denied the veteran's claim as not being well grounded, 
based on the RO's conclusion that the medical evidence 
demonstrated no current disability.  The Board must determine 
whether this case must be remanded for due process reasons, 
in light of the change in the law.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) [where the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to present evidence and argument and to 
address that question at a hearing; and, if not, whether the 
claimant has been prejudiced thereby]. 

The RO denied service connection in January 1999 because the 
claim was not well grounded.  It is clear that the veteran 
has not been given notice of the very recent enactment in 
November 2000 of the Veterans Claims Assistance Act of 2000.  
He obviously has not presented evidence and argument 
specifically based on that law. 
Moreover, the RO has not had the opportunity to evaluate the 
veteran's claim under the provisions of the new law.  

In order to ensure that due proceed requirements have been 
satisfied, the case is REMANDED to the RO for the following 
development:

The RO must review the veteran's claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act [to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107] are fully complied 
with and satisfied.  Any additional 
evidentiary development deemed to be 
necessary under the new law should be 
undertaken.  

The RO should then readjudicate the issue 
on appeal. If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, which 
should include appropriate reference to 
the Veterans Claims Assistance Act of 
2000.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


